Per Curiam.
The respondents have interposed a motion to strike the statement of facts and the abstract of record, upon the ground that no exceptions were taken or reserved by the appellants to the findings of fact and conclusions of law made by the trial court, and a further motion that the judgment be affirmed upon the ground that the findings of fact and conclusions of law support the judgment.
An examination of the record discloses the fact that the grounds of both motions ¡are well taken. So far as the record shows, no exceptions whatever were taken to the court’s findings of fact. An examination of the findings convinces us that they amply support the judgment. In fact, no contention to the contrary has been advanced. In such cases, we have uniformly held that we cannot review the evidence. See Washington Trust Co. v. Local & Long Distance Tel. Co., 73 Wash. 627, 132 Pac. 398, where some of the cases so holding are collected.
The motions are granted. The judgment is affirmed.